DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 6/12/2020.
Claims 1-19 are pending. 

Response to Arguments
Applicant’s arguments filed on 9/30/2021 with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Examiner notes that the newly added reference of Ghosh (USPAN 2016/0212702) is different than the previously relied upon reference of Ghosh (USPAN 2016/0219130), despite the references having the name of the same inventor. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14, 16-19, and 20 of U.S. Patent No. 10,616,026. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the noted claims of the instant application are recited in the noted claims of the 10,616,026 patent (see correspondence table below):
Instant Application
U.S. Patent No. 10,616,026
1. An Internet of Things (IoT) communication apparatus, comprising a processor and a computer readable storage medium storing instructions, which when executed by the processor, instruct the apparatus to: generate a downlink data frame; and transmit the downlink data frame to at least one terminal device, and the at least one terminal device comprises an IoT terminal, wherein the downlink data frame comprises a preamble and a data field, wherein subcarrier resources corresponding to the data field in a frequency domain comprise at least one resource unit (RU) that carries a downlink IoT frame to the IoT terminal, and the downlink IoT frame comprises an IoT preamble for transmitting physical layer control information of the downlink IoT frame and an IoT data field for transmitting downlink data between the apparatus and the IoT terminal. 


2. The apparatus according to claim 1, wherein: the at least one terminal device further comprises a station (STA); the subcarrier resources corresponding to the data field further comprise at least one other RU carrying downlink data between the apparatus and the STA, wherein the 


3. The apparatus according to claim 1, wherein the instructions further instruct the apparatus to: use a first specified quantity of subcarriers in two edge locations of the at least one RU as guard subcarriers; use a second specified quantity of subcarriers in a middle location of the at least one RU as direct current subcarriers; and transmit the downlink IoT frame to the IoT terminal by using one or more subcarriers comprised in the at least one RU other than the guard subcarriers and the direct current subcarriers. 


4. The apparatus according to claim 1, wherein the instructions further instruct the apparatus to: use a specified quantity of subcarriers in two edge locations of the at least one RU as guard subcarriers; and transmit the downlink IoT frame to the IoT terminal in a single carrier manner on a frequency band corresponding to a subcarrier comprised in the RU, other than the guard subcarriers. 





8. An Internet of Things (IoT) apparatus, comprising a processor and a computer readable storage medium storing instructions, which when executed by the processor, instruct the apparatus to: receive a downlink signal sent by a network side device; and acquire a downlink data frame from the received downlink signal, wherein the downlink data frame comprises a preamble and a data field, and wherein subcarrier 


9. The apparatus according to claim 8, wherein: a bandwidth of a receive channel of the apparatus does not exceed a bandwidth of the at least one RU; and a carrier frequency used by the receive channel of the apparatus is f.sub.0+f.sub.r, wherein f.sub.0 is a carrier frequency of the downlink IoT frame, and f.sub.r is a frequency difference between a center frequency of the RU and a zero frequency. 

10. The apparatus according to claim 8, wherein the instructions, further instruct the apparatus to: remove a cyclic prefix (CP) from each orthogonal frequency division multiplexing (OFDM) symbol of the downlink IoT frame, and perform upsampling and fast Fourier transformation (FFT) to obtain an IoT modulation signal that is mapped to a subcarrier comprised in the RU; and perform demodulation and decoding on the IoT modulation signal to obtain the downlink data between the network side device and the apparatus. 









13. The apparatus according to claim 8, wherein the physical layer control information within the IoT preamble comprises one or any combination of the following sequences: a synchronization sequence used by the IoT terminal to obtain timing synchronization and frequency synchronization of the downlink IoT frame; or a training sequence used by the IoT terminal to obtain channel estimation required for demodulating the downlink IoT frame. 





    12. The network side device according to claim 11, wherein: the at least one terminal device further comprises a station (STA); and the subcarrier resources corresponding to the data field further comprise at least one other RU for carrying downlink data between the network side device and the STA, 

    13. The network side device according to claim 11, wherein to transmit the downlink IoT frame to the IoT terminal, the transmitter is configured to: use a specified quantity of subcarriers in two edge locations of the at least one RU as guard subcarriers; use a specified quantity of subcarriers in a middle location of the at least one RU as direct current subcarriers; and transmit the downlink IoT frame to the IoT terminal by using one or more subcarriers comprised in the at least one RU other than the guard subcarriers and the direct current subcarriers. 

    14. The network side device according to claim 11, wherein to transmit the downlink IoT frame to the IoT terminal, the transmitter is configured to: use a specified quantity of subcarriers in two edge locations of the at least one RU as guard subcarriers; and transmit the downlink IoT frame to the IoT terminal in a single carrier manner on a frequency band corresponding to a subcarrier, comprised in the at least one RU, other than the guard subcarriers. 



    16. An Internet of Things (IoT) terminal, comprising: a receiver configured to receive a downlink signal sent by a network side device; and a processor configured to: acquire a downlink data frame from the received downlink signal, wherein the downlink data frame comprises a legacy preamble, a high efficiency wireless (HEW) local area network preamble, and a data field, and wherein subcarrier resources corresponding to the data field in a 

    17. The IoT terminal according to claim 16, wherein: a bandwidth of a receive channel of the IoT terminal does not exceed a bandwidth of the at least one RU; and a carrier frequency used by the receive channel of the IoT terminal is f.sub.0+f.sub.r, wherein f.sub.0 is a carrier frequency of the downlink IoT frame, and f.sub.r is a frequency difference between a center frequency of the RU and a zero frequency. 

    18. The IoT terminal according to claim 17, wherein to process the downlink IoT frame to obtain the downlink data between the network side device and the IoT terminal, the processor is configured to: remove a cyclic prefix (CP) from each orthogonal frequency division multiplexing (OFDM) symbol of the downlink IoT frame, and perform upsampling and fast Fourier transformation FFT to obtain an IoT modulation signal that is mapped to a subcarrier comprised in the RU; and perform demodulation and decoding on the IoT modulation signal to obtain the downlink data between the network side device and the IoT terminal. 


    19. The IoT terminal according to claim 16, wherein to process the downlink IoT 
    
20. The IoT terminal according to claim 16, wherein the physical layer control information within the IoT preamble comprises one or any combination of the following sequences: a synchronization sequence used by the IoT terminal to obtain timing synchronization and frequency synchronization of the downlink IoT frame; or a training sequence used by the IoT terminal to obtain channel estimation required for demodulating the downlink IoT frame. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (USPAN 2015/0304077) in view of Suzuki (USPAN 2012/0188958) and Ghosh (USPAN 2016/0212702).
Consider claim 1, Cao discloses a communication apparatus comprising a processor and a computer readable storage medium storing instructions, which when executed by the processor, instruct the apparatus to (see figure 1 and figure 9 and paragraph 29, wherein disclosed is at least one terminal device that performs downlink data transmission; see paragraph 21, wherein disclosed is a processor that executes the instructions on the compute readable storage medium): 
transmit a downlink data frame to at least one terminal device, wherein the downlink data frame comprises a preamble and a data field (see paragraph 29: the data unit 200 includes a preamble 202, which includes a legacy preamble portion 204 and a high efficiency WLAN (HEW) preamble portion 206, and a data field 224), wherein subcarrier resources corresponding to the data field in a frequency domain comprise at least one resource unit (RU) that carries a downlink frame to a terminal (see figure 2 and paragraphs 29 and 37: at least one resource unit that carries a downlink frame to a terminal).
Cao does not specifically disclose a downlink frame comprises a preamble for transmitting physical layer control information of the downlink frame and a data field for transmitting downlink data between a network side device and a terminal.
Suzuki teaches that a downlink frame comprises a preamble for transmitting physical layer control information of the downlink frame and a data field for transmitting downlink data between a network side device and a terminal (see paragraph 9 and figure 1: a preamble for transmitting physical layer control information of the DL frame and a data field between a network side device (Base station apparatus 3) and a terminal (Mobile Station Apparatus 1A)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and have that a downlink frame comprises a preamble for transmitting physical layer control information of the downlink frame and a data field for transmitting downlink data between a network side device and a terminal, as taught by Suzuki, thus providing a method of communication using a plurality of uplink carrier components and downlink carrier components (see paragraph 1 of Suzuki).
Cao in view of Suzuki do not specifically disclose Internet of Things (IoT) communication in which at least one terminal device comprises an IoT device or a downlink IoT frame in a data field.
Ghosh teaches Internet of Things (IoT) communication in which at least one terminal device comprises an IoT device (see the timing diagram of figure 3, wherein disclosed is IoT communication with a plurality of IoT devices) and a downlink IoT frame in a data field (see paragraph 16: a trigger frame can include a downlink data frame and may be used for IoT devices; see figure 2, wherein disclosed is the structure of the downlink IoT trigger frame, which discloses a downlink IoT frame in a data field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and Suzuki and have Internet of Things (IoT) communication in which at least one terminal device comprises (see paragraph 2 of Ghosh).

Consider claims 8 and 14, Cao discloses an apparatus comprising a processor and a computer readable storage medium storing instructions that are executed by the processor and a corresponding non-transitory computer readable storage medium storing instructions for execution by a processor to perform operations (see figure 1 and figure 9 and paragraph 29, wherein disclosed is at least one terminal device that performs downlink data transmission; see paragraph 21, wherein disclosed is a processor that executes the instructions on the compute readable storage medium) to:
receive a downlink signal sent by a network side device and acquire a downlink data frame from the received downlink signal, wherein the downlink data frame comprises a preamble and a data field (see paragraph 29: the data unit 200 includes a preamble 202, which includes a legacy preamble portion 204 and a high efficiency WLAN (HEW) preamble portion 206, and a data field 224), and wherein subcarrier resources corresponding to the data field in a frequency domain comprise at least one resource unit (RU) carrying a downlink frame; and process the downlink frame to obtain the downlink data between the network side device and the terminal (see figure 2 and paragraphs 29 and 37: at least one resource unit that carries a downlink frame to a terminal).

Suzuki teaches that a downlink frame comprises a preamble for transmitting physical layer control information of the downlink frame and a data field for transmitting downlink data between a network side device and a terminal (see paragraph 9 and figure 1: a preamble for transmitting physical layer control information of the DL frame and a data field between a network side device (Base station apparatus 3) and a terminal (Mobile Station Apparatus 1A)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and have that a downlink frame comprises a preamble for transmitting physical layer control information of the downlink frame and a data field for transmitting downlink data between a network side device and a terminal, as taught by Suzuki, thus providing a method of communication using a plurality of uplink carrier components and downlink carrier components (see paragraph 1 of Suzuki).
Cao in view of Suzuki do not specifically disclose Internet of Things (IoT) communication in which at least one terminal device comprises an IoT device or a downlink IoT frame in a data field.
Ghosh teaches Internet of Things (IoT) communication in which at least one terminal device comprises an IoT device (see the timing diagram of figure 3, wherein disclosed is IoT communication with a plurality of IoT devices) and a downlink IoT frame in a data field (see paragraph 16: a trigger frame can include a downlink data frame and may be used for IoT devices; see figure 2, wherein disclosed is the structure of the downlink IoT trigger frame, which discloses a downlink IoT frame in a data field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cao and Suzuki and have Internet of Things (IoT) communication in which at least one terminal device comprises an IoT device, as taught by Ghosh, thus providing a method for accessing a channel in a WLAN system (see paragraph 2 of Ghosh).

Allowable Subject Matter
Claims 2-7, 9-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412